United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dorris, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0171
Issued: April 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 8, 2015 appellant, through counsel, filed a timely appeal from the
October 22, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant established a basis for modifying OWCP’s January 30,
2008 loss of wage-earning capacity (LWEC) determination.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 22, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 54-year-old part-time flexible (PTF) mail processing clerk, has an accepted
occupational disease claim for permanent aggravation of thoracolumbar scoliosis, which arose on
or about October 26, 2005.3 Although able to work, she could not resume her regular job duties.
On November 26, 2007 appellant accepted a limited-duty assignment as a modified PTF clerk.
The job was based on the November 20, 2007 permanent restrictions imposed by her thentreating physician, Dr. Benjamin F. Balme, a Board-certified orthopedic surgeon. Dr. Balme
limited appellant to working four hours per day, three days per week.4
By decision dated January 30, 2008, OWCP determined that appellant’s actual earnings
as a modified PTF clerk fairly and reasonably represented her wage-earning capacity. The
decision noted that the position was effective November 26, 2007, and she earned $295.80 per
week. At the time, appellant’s date-of-injury position paid $716.36 per week. Her then-current
weekly wages represented a more than 50 percent loss of wage-earning capacity. Because
appellant had been performing the modified PTF clerk position for more than two months,
OWCP found the job suitable to her partially disabled condition. Accordingly, OWCP formally
adjusted her wage-loss compensation to reflect her LWEC. Additionally, OWCP placed
appellant on the 28-day periodic compensation rolls.
For the next several years, appellant continued to work part-time, limited-duty while
receiving wage-loss compensation benefits based on the January 30, 2008 LWEC determination.
She also continued to follow-up with Dr. Balme until his retirement in late 2010. Additionally,
appellant regularly received acupuncture therapy, which Dr. Balme prescribed and OWCP
routinely authorized.
Once Dr. Balme retired, appellant came under the care of Dr. Jason M. Conaughty, a
Board-certified orthopedic surgeon, who initially examined her on December 13, 2010. He
diagnosed thoracolumbar scoliosis and rib hump deformity with chronic interscapular pain.
Dr. Conaughty noted that appellant was able to keep her symptoms in check with acupuncture.
He believed that continued therapy was a reasonable alternative to lumbar fusion.
Dr. Conaughty recommended a follow-up evaluation in six months.
When she returned on June 14, 2011, appellant reported persistent pain. Dr. Conaughty
noted that she had been managing 12 hours of work per week and had reportedly found
acupuncture therapy very beneficial in keeping her active. A recent x-ray showed no worsening
of appellant’s scoliotic curve. Dr. Conaughty recommended continued acupuncture and a
follow-up examination in six months. He also renewed appellant’s part-time, limited-duty work
restrictions.
3

Appellant stopped work on November 22, 2005. The January 16, 2006 claim (Form CA-2) indicated that she
regularly worked three eight-hour shifts per week. Subsequent claims for compensation (Form CA-7) confirmed
that appellant did not have a fixed, 40-hour per week schedule. As a PTF employee, she worked in excess of 24
hours per week just prior to her November 22, 2005 work stoppage.
4

Additional restrictions included 30 minutes of standing, 15 minutes of reaching/reaching above shoulder,
twisting, bending/stooping, and sitting (4 hours). Dr. Balme also imposed a 10-pound weight restriction with
respect to pushing, pulling, and lifting.

2

Appellant’s next visit was on February 23, 2012. She had been able to continue working
approximately three or four days a week, and she reported that the acupuncture was helping quite
a bit. Dr. Conaughty noted that recent x-rays showed a stable thoracic curve. He further
indicated that appellant’s symptoms were well controlled with acupuncture and activity
modification. Dr. Conaughty renewed her previous work restrictions, and advised appellant to
follow-up in a year.
Beginning May 7, 2012, appellant reduced her weekly work schedule to 2 four-hour
shifts. She returned to see Dr. Conaughty on May 9, 2012. Dr. Conaughty’s treatment notes
reflect that appellant reported problems with her work restrictions. He noted that she felt she
needed more restrictions because she was having a hard time keeping up with her current level of
work due to pain and thoracolumbar scoliosis. Dr. Conaughty advised her that she was a
palliative case, and not the type of patient amenable to surgery. He further noted that appellant’s
motor and neurological examinations revealed no gross changes. Dr. Conaughty also indicated
that her 44-degree curve was large for an individual still in the working stages of life. He
explained that he had not seen enough patients with this type of nonoperative scoliosis to be able
to provide appellant an accurate assessment regarding work restrictions. Dr. Conaughty believed
that an outside consultation would be more appropriate for determining appellant’s limitations.
He also recommended that she select a pain management specialist as her attending physician,
rather than a surgeon.
Through the end of May 2012, appellant continued to work just two four-hour shifts per
week.
On May 31, 2012 appellant saw Dr. Kathie J. Lang, a Board-certified family practitioner.
Dr. Lang diagnosed severe thoracolumbar scoliosis and chronic pain. She advised appellant to
continue her acupuncture and medications. Dr. Lang also noted that appellant had a 10-pound
weight restriction and worked four hours per day, three days per week. According to her,
appellant believed she could no longer adhere to her current work schedule on a regular basis.
Dr. Lang advised that she was unable to evaluate appellant’s ability to work. She recommended
that OWCP refer appellant to a specialist for such an evaluation. Additionally, Dr. Lang noted
her agreement with Dr. Conaughty’s recommendation that appellant consult with a pain
management specialist.
On June 4, 2012 appellant stopped work entirely. One week later she filed the first of a
series of claims (Forms CA-7) for wage-loss compensation beginning May 7, 2012. While the
claim was under development, appellant continued to receive wage-loss compensation in
accordance with the January 30, 2008 LWEC determination. OWCP subsequently advised her
regarding the process of modifying an LWEC determination, and afforded her the opportunity to
submit additional evidence and/or argument.5
Dr. Mark R. Greenberg, a Board-certified internist and anesthesiologist with a
subspecialty in pain medicine, examined appellant on June 20, 2012. He noted a history of
5

OWCP explained that modification of an LWEC was unwarranted unless there was a material change in the
nature and extent of the injury-related condition, the employee had been retrained or otherwise vocationally
rehabilitated, or the original determination was erroneous.

3

scoliosis and mid-back pain, as well as difficulties with work and job restrictions. Dr. Greenberg
indicated that appellant worked as a mail clerk, which she described as requiring heavy physical
exertion. Additionally, he noted that appellant currently had restrictions in place, which included
“half time” work and a 10-pound lifting limitation. Appellant had reportedly been off work since
June 12, 2012 due to pain. Dr. Greenberg further noted that appellant was receiving workers’
compensation benefits. He diagnosed scoliosis and thoracic spine pain. Although she had been
referred for pain management, which appellant declined, Dr. Greenberg noted that she was
primarily looking for a disability evaluation. He advised her to go through the disability
evaluation process, and did not otherwise comment on appellant’s ability to work.
OWCP also received various treatment records from Liane Venzke, a licensed
acupuncturist (LAc) and Doctorate of Acupuncture and Oriental Medicine (DAOM).
By decision dated September 10, 2012, OWCP denied appellant’s claim for additional
wage-loss compensation as she had not established a basis for modifying the January 30, 2008
LWEC determination.
Appellant identified Dr. Jeffrey W. Grolig, a Board-certified physiatrist, as her new
treating physician. He first examined her on September 6, 2012 and diagnosed severe thoracic
scoliosis. Dr. Grolig noted that appellant worked as a mail clerk with restrictions. He also
reported that appellant had been off work since May 7, 2012 due to pain. Dr. Grolig described
appellant’s employment duties as “heavy cleaning, repetitive lifting, [and] casing mail which
involve[d] repetitive above shoulder activity and arm movement.” He further noted that since
May 2005, appellant’s work decreased from 24 hours per week to zero as of May 2012.6
Dr. Grolig stated that appellant was currently unable to work in any economically competitive
capacity at the employing establishment, and her disability would continue for at least the next
one to two years. Absent corrective spinal surgery, Dr. Grolig surmised that appellant was
permanently disabled. He also noted that according to Dr. Conaughty, appellant was not a
surgical candidate.
In an October 8, 2012 follow-up report, Dr. Grolig noted that appellant’s condition had
flared-up, and she suffered from chronic pain syndrome, chronic discogenic pain syndrome, and
secondary myofascial syndrome. He described appellant as a disabled postal service worker,
who had been totally disabled since May 2012. Dr. Grolig indicated that she was severely
limited in terms of any pulling, pushing or scrubbing type of activities. Appellant was also
unable to do any heavy cleaning or casing activities because it involved stress to the thoracic
spine. Dr. Grolig explained that appellant had a rather extreme kyphoscoliosis deformity, which
had progressed over the years and led to a decline in her level of function. He advised that
appellant was currently disabled from performing her postal service duties, which disability was
expected to continue for at least the next 12 months. Dr. Grolig’s recommended treatment
included acupuncture, daily walking, and avoiding disc loading activities and any other activities
that would aggravate appellant’s thoracic myofascial syndrome.

6

Dr. Grolig reported that the decrease in hours was due to appellant’s progressive thoracic deformity and
associated myofascial pain syndrome, as well as numbness in the right upper extremity and various symptoms that
were precipitated by her work at the employing establishment in conjunction with her congenital scoliosis.

4

On November 7, 2012 appellant requested reconsideration citing “relevant evidence not
previously submitted.” In addition to the September 6 and October 8, 2012 reports from
Dr. Grolig, OWCP received acupuncture treatment records covering the period July 5 through
October 23, 2012.
By decision dated November 19, 2012, OWCP denied modification.
It found
Dr. Grolig’s recent reports unpersuasive, and noted that appellant’s treating physician did not
provide a well-reasoned opinion explaining how her work-related condition had materially
changed such that appellant was totally disabled on or after May 6, 2012.
On February 5, 2013 appellant requested reconsideration. The evidence received since
the last merit decision included several follow-up reports from Dr. Grolig, acupuncture and
physical therapy treatment records from November 8, 2012 through February 4, 2013, and a
January 7, 2013 functional capacity evaluation (FCE).
Dr. Grolig saw appellant for follow-up on November 6 and December 5, 2012, January 7,
and February 4, 2013. On each occasion he diagnosed 44-degree thoracolumbar kyphoscoliosis,
severe chronic pain syndrome, thoracolumbar myofascial pain syndrome, and mechanical back
syndrome. In his November 6, 2012 report, Dr. Grolig recommended six weeks of physical
therapy (Feldenkrais method) for appellant’s chronic pain syndrome. She began the
recommended therapy on December 5, 2012, and also had a follow-up visit with Dr. Grolig that
same day. Dr. Grolig’s December 5, 2012 treatment notes indicated that appellant improved
with physical therapy. He also recommended an FCE to objectively measure her tolerances.
Although it was clear to him that appellant was currently incapable of any economically
competitive employment, Dr. Grolig indicated that he wanted to obtain objective measurements
regarding her ability to sit, stand, lift, pull, and push. He advised appellant to continue with
physical therapy, obtain a formal FCE, and return for follow-up in four weeks.
When she returned on January 7, 2013, Dr. Grolig reiterated the need for an FCE, which
appellant had reportedly undergone earlier that day. At the time, she had a significant flare-up
following some preliminary measurements associated with the FCE. Dr. Grolig administered a
trigger point injection and advised appellant to follow-up in four weeks. In his February 4, 2013
follow-up report, he noted that the recent FCE indicated that appellant was unable to perform the
duties of her required job.7 Dr. Grolig further noted that the FCE revealed limitations in terms of
sitting and standing tolerances, as well as working tolerances. He characterized the FCE as

7

Although the January 7, 2013 FCE indicated that appellant did not meet the physical demands of her position at
the employing establishment, the report did not specifically identify appellant’s job by title. The essential function
information was reportedly obtained from the Dictionary of Occupational Titles (DOT); however, the FCE did not
identify a specific DOT Code for the position being evaluated. The report noted limitations with respect to material
handling and nonmaterial handling/positional tolerance. Appellant met none of the material handling requirements
and satisfied all but two (overhead reach and repetitive reach) of the 12 other criteria. With respect to material
handling, appellant demonstrated an ability to occasionally lift and/or maneuver objects weighing between 15 and
25 pounds. The comments section of the FCE noted, inter alia, that appellant currently “does not meet the physical
demands of her position at the [employing establishment].” The January 7, 2013 FCE report made no mention of
appellant’s regular duties as a mail processing clerk. It also did not mention her limited-duty assignment as a
modified PTF clerk, which included a 10-pound restriction with respect to pushing, pulling, and lifting.

5

highly objective and detailed. Based on the information provided, Dr. Grolig concluded that
appellant was unable to perform her “normal duties” at the employing establishment.8
In a March 12, 2013 decision, OWCP denied modification of the January 30, 2008
LWEC determination. The senior claims examiner found that the record did not demonstrate a
worsening of appellant’s accepted condition such that she was no longer able to perform her
limited-duty assignment. In fact, he noted that the January 7, 2013 FCE results supported that
appellant could perform her modified duties.
Appellant requested reconsideration on May 16, 2013. OWCP received additional
acupuncture and physical therapy treatment records, as well as follow-up reports from Dr. Grolig
dated March 25, May 6, and July 9, 2013. Dr. Grolig continued to diagnose 44-degree
thoracolumbar kyphoscoliosis, severe chronic pain syndrome, thoracolumbar myofascial pain
syndrome, and mechanical back syndrome. In his March 25, 2013 report, he expressed
disagreement with OWCP’s denial of benefits, accusing the OWCP claims examiner of being
“obstreperous” for second-guessing the FCE results. Dr. Grolig’s reiterated that appellant had
ongoing disability based on his February 4, 2013 findings. His May 6, 2013 report similarly
noted that appellant had been disabled and unable to work based on the detailed FCE.
Dr. Grolig’s July 9, 2013 follow-up report did not specifically comment on appellant’s ability to
work.
In an August 8, 2013 decision, OWCP again denied modification of its prior LWEC
determination.
On July 2, 2014 appellant’s counsel requested reconsideration.9 He argued that the
January 30, 2008 LWEC determination was erroneous because it was based on a part-time
position. Counsel claimed that appellant was a full-time employee at the time of her October 26,
2005 employment injury. He also claimed that OWCP improperly adjusted appellant’s wageloss compensation prior to the expiration of the 60-day period for issuing a formal LWEC
determination. Lastly, counsel argued that a June 25, 2014 FCE and a July 2, 2014 report from
Dr. Grolig established that appellant’s accepted condition had worsened.
According to the June 25, 2014 FCE, appellant demonstrated a standing tolerance of 15
minutes duration and a sitting tolerance of 30 minutes. The evaluation also revealed reduced
grip and pinch strength in the right hand, which demonstrated significantly below average
strength necessary to perform activities of daily living. Additional findings included the ability
to push or pull a 10-pound weight. The FCE further noted that appellant was able to reach to
perform hand manipulations for a two-minute period for an extended horizontal reach. Bilateral
lift testing demonstrated the ability to safely lift up to five pounds from the floor to waist level.
However, lifting with one hand demonstrated a three-pound limitation on the right and a sixpound limit on the left. With respect to lifting and carrying, appellant demonstrated the ability to
8

Dr. Grolig did not comment on whether appellant was able to perform her previous limited-duty assignment as a
modified PTF clerk.
9

Although the request was dated “June 2, 2014,” counsel referenced medical evidence dated June 25 and
July 2, 2014.

6

safely carry a five-pound weight a distance of 100 yards, as well as the ability to safely carry a
three-pound weight with the right hand and a five-pound weight with the left hand. Lastly,
lifting to a variety of shelf heights demonstrated the ability to safely lift a 5-pound weight to an
average shelf height of 20 inches.
Suzanne Cresswell, an occupational/physical therapist who administered the June 25,
2014 FCE, indicated that appellant exhibited maximal effort and participated to the best of her
ability throughout the evaluation. She noted that appellant had worked as a mail processing
clerk, which appellant described as requiring frequent repetitive and sustained reaching in a static
sit or stand posture. Ms. Cresswell was also aware that appellant worked a modified schedule
from 2006 to 2012, averaging a 12-hour workweek. However, she did not identify the specific
duties appellant performed prior to her 2012 work stoppage. Ms. Cresswell also did not
specifically comment on what, if any, type of work appellant was currently capable of
performing.
In his July 2, 2014 report, Dr. Grolig indicated that appellant suffered from chronic pain
syndrome and chronic discogenic pain syndrome. He reviewed the results of her latest FCE and
found that she was unable to perform the standing tolerance required of 30 minutes and was
unable to engage in repetitive pulling and pushing. Dr. Grolig explained that appellant could not
tolerate standing more than 15 minutes, which was incompatible and inconsistent with the job
requirements. He indicated that appellant remained disabled from the requirements of the
current job offer.10 Dr. Grolig further indicated that he did not see her condition improving in
the future.
OWCP referred appellant for a second opinion evaluation. In a September 12, 2014
report, Dr. Ronald L. Teed, a Board-certified orthopedic surgeon and OWCP-referral physician,
diagnosed preexisting chronic idiopathic thoracolumbar scoliosis with secondary spine pain and
functional overlay. He noted that appellant’s claim had been accepted for permanent aggravation
of thoracolumbar scoliosis. Dr. Teed further indicated that appellant developed spondylosis of
the thoracolumbar spine secondary to her idiopathic scoliosis. He explained that the spondylosis
contributed to appellant’s current pain and activity limitations. Dr. Teed further explained that
appellant’s worsening complaints and radiographic changes were due to the natural progression
of the underlying, nonindustrial condition and were not work related.11 He advised that appellant
should be limited to lifting 18 to 20 pounds and she should be allowed to sit and stand
intermittently, as needed. The noted work restrictions were related to appellant’s chronic,
preexisting thoracolumbar spine condition. Dr. Teed specifically indicated that the restrictions
were unrelated to appellant’s accepted employment injury.
According to Dr. Teed, appellant’s accepted condition of permanent aggravation of
thoracolumbar scoliosis had not worsened. He explained that aggravation was not currently
indicated, having noted that appellant had been off work for a number of years, and prior to that
10

Dr. Grolig did not identify which “current job offer” he was referring to.

11

Dr. Teed noted that appellant’s January 6, 2014 imaging studies revealed thoracic and lumbar scoliosis, facet
joint arthropathy at L5-S1, and a slight right paracentral disc protrusion at T4-5, which was consistent with mild
cord compression.

7

she was on very limited work activities for a number of years. Dr. Teed indicated that the
accepted aggravation certainly would have been expected to resolve after appellant stopped work
in May 2012. He reiterated that there had been no worsening of her accepted condition, but
rather a progression of degenerative changes related to appellant’s chronic, preexisting idiopathic
scoliosis. Dr. Teed further explained that recent imaging studies revealed age-related lumbar
spondylosis. He also indicated that the medical evidence of record did not support total
disability as of May 6, 2012. Dr. Teed noted that appellant’s May 2012 work stoppage was
based mainly on subjective findings. He also found that appellant was currently able to return to
her November 26, 2007 light-duty job.
Additional evidence received subsequent to OWCP’s August 8, 2013 decision included
physical therapy and acupuncture treatment records from June 5, 2013 through August 13, 2014.
OWCP also received follow-up reports from Dr. Grolig dated August 15, September 25,
October 24, November 5, December 3, 2013, January 6, February 5, March 24, and May 5, 2014.
Dr. Grolig also submitted duty status reports (Form CA-17) dated October 24, 2013 and
February 5, 2014.12
The majority of Dr. Grolig’s above-noted follow-up reports did not specifically address
appellant’s disability status and/or work restrictions. In his January 6, 2014 report, he discussed
the results of appellant’s recent imaging studies, which he noted revealed severe changes
associated with scoliosis. Dr. Grolig advised that appellant was unable to perform her prior job,
and that she might be a candidate for surgery should her T4-5 disc protrusion worsen. He noted
that, based on the recent imaging studies, appellant’s condition had clearly worsened. Dr. Grolig
further stated that it was clear that appellant’s current condition was due to the progression of her
previous industrial condition. He reiterated that appellant was unable to perform her previous
job “any hours per week,” and that she was clearly disabled as an outgrowth of her industrial
condition. When appellant returned for follow up on February 5, 2014, Dr. Grolig indicated that
she suffered from chronic pain syndrome and secondary myofascial syndrome. He also noted
that she had limitations that precluded her return to work, which were outlined in the latest
Form CA-17.
OWCP also received an October 4, 2013 report from Dr. Scott H. Kitchel, a Boardcertified orthopedic surgeon, who diagnosed idiopathic scoliosis and chronic back pain.
Although he noted an October 26, 2005 date of injury, Dr. Kitchel did not identify the cause of
injury. His October 4, 2013 report also did not include information regarding work limitations
and/or disability.
The record also included three additional reports from Dr. Conaughty, dated
November 11 and 14, 2013, and January 10, 2014. When he examined appellant on
November 11, 2013 Dr. Conaughty diagnosed thoracic scoliosis. Appellant’s x-ray reportedly
12

Both Form CA-17s identified the same work restrictions; however, the reports indicated that appellant had not
yet been advised to resume work. Dr. Grolig imposed a 10-pound lifting/carrying limitation. He also noted that
appellant could sit for 30 minutes, stand for 30 minutes continuously and up to one hour intermittently, walk for an
hour continuously and up to two hours intermittently, and climb for two hours. Dr. Grolig precluded all
bending/stooping/twisting and limited appellant to 30 minutes of pulling/pushing, 30 minutes kneeling, and one hour
of reaching above shoulder.

8

revealed a stable thoracic spine curve. Dr. Conaughty referred her for physical therapy and
advised her to continue with a pain management specialist. Appellant was to return in 12 months
for a follow-up x-ray. Dr. Conaughty also provided a return to work form with the notation “See
old restrictions.”13 His November 14, 2013 attending physician’s report (Form CA-20)
referenced the November 11, 2013 treatment notes and included a diagnosis of thoracic scoliosis.
Dr. Conaughty did not identify any period(s) of partial or total disability. Regarding appellant’s
work restrictions, he referred to the November 11, 2013 return to work form.
In his January 10, 2014 report, Dr. Conaughty noted that appellant had an established
diagnosis of thoracic scoliosis, and for many years she received palliative treatment with
physical therapy to enable her to continue working for the employing establishment and to keep
her pain in check. He indicated that physical therapy had been very successful in the past, and
when he last examined her on November 11, 2013, Dr. Conaughty noted that he recommended
that appellant continue physical therapy.
By decision dated October 1, 2014, OWCP again denied modification of the January 30,
2008 LWEC determination. As to the alleged error, it refuted counsel’s claim that appellant was
a full-time employee when she was injured on or about October 26, 2005.14 The senior claims
examiner also noted that OWCP waited at least 60 days after appellant began her November 26,
2007 limited-duty assignment before issuing a formal LWEC determination. Lastly, OWCP
found that appellant had not demonstrated that her work-related condition had materially
worsened. The senior claims examiner specifically found that Dr. Grolig had not explained how
appellant’s current condition was the result of a progression of her previous industrial condition.
In contrast, OWCP found that Dr. Teed provided a well-reasoned opinion explaining how
appellant’s current complaints and her claimed disability were not employment related.
OWCP subsequently received a July 2, 2014 duty status report (Form CA-17) from
Dr. Grolig.
The noted limitations were the same as he previously identified on
February 5, 2014.15 OWCP also received physical therapy treatment records from September 17
and October 8, 2014, as well as Dr. Grolig’s September 17, 2014 follow-up report and a
November 20, 2014 supplemental report. The September 17, 2014 follow-up report did not
specifically address disability and/or work restrictions.

13

Appellant had not seen Dr. Conaughty since he last examined her on May 9, 2012. Prior to that date, she had
been working part-time (12 hours week), limited duty in accordance with Dr. Conaughty’s May 26, 2011 permanent
work restrictions.
14

The employing establishment repeatedly identified appellant’s October 26, 2005 date-of-injury clerk position as
either part time or PTF. The January 16, 2006 claim (Form CA-2) similarly identified appellant as a part-time
employee. According to the employing establishment, appellant’s regular work hours were 9:00 a.m. until 5:00
p.m., three days per week. During the week of November 13 to 19, 2005, appellant was scheduled to work 33 hours
over five days. On November 22, 2005 she stopped work after completing only 3.5 hours of a scheduled 8-hour
shift. That same week appellant had been scheduled to work 29.5 hours over four days. While the record
demonstrates that appellant worked in excess of 24 hours per week just prior to her November 22, 2005 work
stoppage, counsel’s claim that she was in full-time pay status is unsubstantiated.
15

See supra note 13.

9

In his November 20, 2014 supplemental report, Dr. Grolig explained appellant’s need for
ongoing professional therapy, including acupuncture and physical therapy. He indicated that
therapy was a way of avoiding stronger opioid medications, as well as a means of preserving
what little function appellant had left. In reviewing her history, Dr. Grolig noted he first
evaluated appellant in September 2012, and that she had a long employment history as a mail
processing clerk. He also noted that appellant had scoliosis for many years. Dr. Grolig indicated
that appellant’s work created muscle tension, spasm, and a progressive increase in her
thoracolumbar curvature, which when last measured revealed 44 degrees of thoracolumbar
kyphoscoliosis. He also indicated that appellant’s muscles had weakened due to repetitive
trauma at work. According to Dr. Grolig, appellant’s many years of therapy prevented her
condition from becoming far worse. He believed the June 25, 2014 FCE demonstrated the extent
of appellant’s disability. In closing, Dr. Grolig opined that the extent of damage shown and
appellant’s disability were the direct result of her many years of work for the employing
establishment. He believed that had appellant not worked for the employing establishment, her
current condition would be substantially better.
On February 3, 2015 appellant accepted a limited-duty assignment as a modified mail
processing clerk.16 The job required that she work four hours per day, three days a week.
Appellant’s duties included up to two hours “walling mail” and “notify packages” and up to two
hours working the window/retail counter. Additional duties included undeliverable bulk
business mail (UBBM) and second notices (up to one hour). The physical requirements involved
up to two hours of walking, up to one hour of standing, up to 30 minutes sitting, and up to four
hours of fine manipulation and lifting. Appellant’s current hourly pay was $27.79.17
On April 24, 2015 appellant’s counsel filed another request for modification of OWCP’s
January 30, 2008 loss of wage-earning capacity determination. He submitted a February 9, 2015
report from Dr. Grolig in support of the request. Counsel argued that the report explained how
and why appellant’s condition worsened from the work she had actually been doing.
In his February 9, 2015 report, Dr. Grolig noted that appellant had recently returned to
modified duty, working a maximum of four hours per day, three days per week. Appellant’s
medical problems included 44-degree thoracolumbar kyphoscoliosis, severe chronic pain
syndrome, thoracolumbar myofascial pain syndrome, and mechanical back syndrome.
Dr. Grolig reported that appellant had been diagnosed with thoracic scoliosis exacerbated by her
employment. He described her job duties as involving manual distribution of letter-sized mail,
as well as moving hands full of flat-sized mail. Dr. Grolig indicated that appellant spent two
hours each day sorting mail. He also noted that she removed parcels from yellow bags, handled
large stacks of mail, and worked with Eastern Regional Mail Containers (ERMC). Additionally,
appellant lifted mail pouches from ERMCs and dumped the contents onto a metal table.
Dr. Grolig also reported that she performed basic window operations during her four-hour
workday. He explained that as a result of repetitive lifting of stacks of mail, twisting to sort
letter-sized mail, and moving ERMCs weighing 300 to 400 pounds, appellant experienced some
16

The offer referenced medical documentation dated February 5, 2014, which appears to be information provided
by Dr. Grolig.
17

The January 30, 2008 LWEC determination was based on a then-current hourly rate of $24.65.

10

extreme exertion of her shoulder and back. Dr. Grolig opined that these activities caused
appellant’s condition to worsen over time. He further explained that even though she only
worked four hours a day, three days per week, the repetitive bending, lifting, and twisting
exacerbated appellant’s thoracic scoliosis.
OWCP subsequently received Dr. Grolig’s May 15 and August 12, 2015 follow-up
reports. Dr. Grolig noted that appellant continued to work modified duty for four hours a day,
three days a week. He continued to treat appellant’s flare-ups, which included prescribing
topical agents, additional acupuncture, and administering trigger point injections.
In an October 22, 2015 decision, OWCP again denied modification of its January 30,
2008 LWEC determination.
LEGAL PRECEDENT
A wage-earning capacity determination is a finding that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.18 Compensation payments are based on the wage-earning capacity determination, and it
remains undisturbed until properly modified.19 Modification of an LWEC determination is
unwarranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was erroneous.20 The burden of proof is on the party seeking modification of the
wage-earning capacity determination.21
A light-duty position that fairly and reasonably represents an employee’s ability to earn
wages may form the basis of an LWEC determination if that light-duty position is a classified
position to which the injured employee has been formally reassigned.22 The position must
conform to the established physical limitations of the injured employee; the employer must have
a written position description outlining the duties and physical requirements; and the position
must correlate to the type of appointment held by the injured employee at the time of injury.23 If
these circumstances are present, a determination may be made that the position constitutes
“regular” federal employment.24

18

5 U.S.C. § 8115(a); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

19

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

20

20 C.F.R. § 10.511; see Tamra McCauley, 51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.3 (June 2013).
21

20 C.F.R. § 10.511.

22

Id. at § 10.510.

23

Id.

24

Id.

11

With respect to part-time employment, the FECA Procedure Manual provides: (1) a parttime position may form the basis of an LWEC determination if the employee was a part-time
worker at the time of injury; and (2) for an employee who was a full-time employee on the date
of injury, a part-time position may form the basis of an LWEC determination if the employee’s
stable, established work restrictions limit him or her to part-time work.25 For a part-time position
to fairly and reasonably represent the wage-earning capacity of an individual who was a full-time
employee on the date of injury, the position should involve the number of hours the employee is
capable of working as indicated in the current, stable work restrictions.26
As long as there is no work stoppage due to the accepted condition(s), a formal LWEC
determination should be issued following 60 calendar days from the date of return to work.27
ANALYSIS
Appellant seeks modification of the January 30, 2008 LWEC determination, therefore,
she bears the burden of proof.28 The Board notes that neither appellant, nor her counsel, claim
that modification is warranted on the basis that she has been retrained or otherwise vocationally
rehabilitated. Counsel’s April 24, 2015 request for modification also did not allege that the
January 30, 2008 LWEC determination was issued in error. His only contention was that the
medical evidence of record established a material change in the nature and extent of appellant’s
injury-related condition.
Modification of an LWEC determination is appropriate where the evidence demonstrates
a material change in the nature and extent of the injury-related condition.29 The current medical
evidence must demonstrate a worsening of the accepted medical condition with no intervening
injury resulting in new or increased work-related disability.30
Prior to receiving counsel’s April 24, 2015 request for modification, OWCP received
physical therapy treatment records dated September 17 and October 8, 2014. Certain healthcare
providers such as physician assistants, nurse practitioners, physical therapists, acupuncturists,
and social workers are not considered “physician[s]” as defined under FECA.31 Consequently,
their medical findings and/or opinions are not of sufficient probative value to establish

25

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Earnings, Chapter 2.815.5c(1)(b) (June 2013).
26

Id.

27

Id. at Chapter 2.815.6a.

28

20 C.F.R. § 10.511.

29

Id.

30

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity
Decisions, Chapter 2.1501.3a(2) (June 2013).
31

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

12

entitlement to FECA benefits.32 In this instance, appellant’s voluminous physical therapy and
acupuncture treatment records are insufficient to establish a material change in the nature and
extent of her injury-related condition.
OWCP also received a July 2, 2014 duty status report (Form CA-17), as well as
Dr. Grolig’s September 17, 2014 follow-up report and a November 20, 2014 supplemental
report. The July 2, 2014 Form CA-17 did not address whether appellant’s work-related
condition had materially changed. Dr. Grolig’s September 17, 2014 follow-up report did not
specifically address disability and/or work restrictions.
In his November 20, 2014 supplemental report, Dr. Grolig indicated that the June 25,
2014 FCE demonstrated the extent of appellant’s disability. He found that appellant’s disability
was the direct result of her many years of work for the employing establishment. Dr. Grolig
believed that had appellant not worked for the employing establishment, her current condition
would be substantially better. While it is evident that Dr. Grolig believed that appellant’s
employment activities contributed to her current condition, he did not explain how her accepted
condition materially changed on or about May 7, 2012 such that appellant was no longer capable
of performing the part-time, limited-duty position she held since November 26, 2007. It is also
unclear from the November 20, 2014 supplemental report whether Dr. Grolig believed that
appellant’s post-November 2007 employment activities exacerbated her condition.
In conjunction with the April 24, 2015 request for modification, appellant’s counsel
submitted Dr. Grolig’s February 9, 2015 report. He argued that the report explained how and
why appellant’s accepted condition worsened from the work she had actually been doing. In his
February 9, 2015 report, Dr. Grolig identified what he understood to be appellant’s modified job
duties. He then explained that even though she only worked four hours a day, three days per
week, the repetitive bending, lifting, and twisting exacerbated her thoracic scoliosis. As noted,
the current medical evidence must demonstrate a worsening of the accepted medical condition
with no intervening injury resulting in new or increased work-related disability.33 In essence,
Dr. Grolig attributed appellant’s worsening condition to performing her modified mail
processing clerk duties, which is akin to an intervening injury. As such, his belief that
appellant’s limited-duty assignment exacerbated her thoracic scoliosis does not establish a basis
for modification. Appellant was examined by and submitted reports from Drs. Conaughty, Lang,
Greenberg, and Kitchel. None of these physicians addressed the issue of whether appellant’s
condition had materially changed. Accordingly, the Board affirms OWCP’s October 22, 2015
decision, finding that appellant failed to establish a basis for modifying the January 30, 2008
LWEC determination.

32

J.L., Docket No. 15-1935 (issued January 27, 2016) (acupuncturist); C.K., Docket No. 14-1235 (issued
September 11, 2014) (acupuncturist); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006).
33

Supra note 30.

13

CONCLUSION
Appellant has not established a basis for modifying OWCP’s January 30, 2008 LWEC
determination.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

